Citation Nr: 0935361	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-24 785 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for internal derangement of the left knee (a "left 
knee disability").

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for carpal tunnel syndrome of the right 
wrist, associated with diabetes mellitus.

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for carpal tunnel syndrome of the left wrist, 
associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In July 2009, the Veteran was scheduled for a hearing at the 
VA Central Office before the Board, yet he did not appear.  
The Board will therefore proceed with its appellate 
consideration as if the request had been withdrawn.  
38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The Veteran's left knee does not show moderate 
subluxation or lateral instability of the knee, or flexion 
limited to 30 degrees, or extension limited to 15 degrees, or 
a combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.

2.  The Veteran does not have moderate incomplete paralysis 
of the median nerve and hand movements for either the right 
or left wrist. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2008).

2.  The criteria for an initial rating higher than 10 percent 
for carpal tunnel syndrome of the right wrist or for carpal 
tunnel syndrome of the left wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.124a, Diagnostic Code 8599-8515 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Disability evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


2.  Left knee disability

The Veteran was awarded service connection for internal 
derangement of the left knee in a June 1977 rating decision, 
at an initial disability rating of 10 percent.  In March 
2005, the Veteran filed a claim for an increased disability 
rating, which the RO denied in a March 2006 rating decision.  
It is the March 2006 rating decision on appeal before the 
Board, as the Veteran contends that his left knee merits a 
higher evaluation.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).   

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.   

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261. 

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  

Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  However, in this case, it is important for the 
veteran to understand that without consideration of pain the 
current evaluation could not be justified, let alone a higher 
evaluation or two separate evaluations.  

The Veteran was afforded a VA medical examination in May 
2005.  He complained of constant pain that was worse with 
standing, walking, bending, and in the winter.  The Veteran 
reported locking, stiffness, swelling and instability of the 
left knee, with falling at least once a week.  He stated that 
he took Vicodin tablets 4 to 5 times a day with some relief 
and no side effects.  His symptoms were reported to be 
constant and daily in the winter, and in the summer he had 
flare-ups approximately 2 to 3 times per week when he could 
not walk for 1 to 2 days and must use a cane or walker and 
rest and elevate the knee.

Upon physical examination of the left knee, there was obvious 
bony enlargement and deformity of the left knee compared to 
the right knee.  There was pain to palpation along the medial 
and lateral joint lines, but there was no swelling, redness, 
or warmth.   Flexion was 0 to 70 degrees active and 0 to 100 
degrees passive with pain starting at 30 degrees.  Extension 
was to minus 5 degrees, providing evidence against this 
claim.  The medial and lateral collateral ligaments were 
stable, the anterior and posterior cruciate ligaments were 
stable, and the medial and lateral meniscus were stable.  
McMurray and Lachman tests were negative.  There was no 
laxity or instability present.  

On repetitive motion, there was an increase in pain and 
fatigue but no additional loss of range of motion noted.  
Gait was antalgic, and no knee brace or ambulatory aid was 
used.  X-ray results revealed tricompartmental degenerative 
changes of the left knee.  

The examiner diagnosed internal derangement of the left knee, 
post-operative, with degenerative arthritis.

Based upon the results of the May 2005 examination, the RO 
continued the 10 percent disability rating for the left knee, 
based on objective evidence showing functional loss due to 
painful motion.  Overall, the Board finds that this 
examination report provides evidence against the claim, 
clearly indicating that the standards for a higher evaluation 
are not met. 

In February 2008, the Veteran was afforded a second VA joints 
examination.  The Veteran reported a constant dull ache and 
increased pain with prolonged standing, walking, positioning, 
or climbing or descending stairs.  He reported increased pain 
and stiffness upon arising in the morning which usually 
improved to a mild degree after 30 to 40 minutes of activity.  
The Veteran reported intermittent swelling and giving way 
occasionally.  He stated that he required long-leg knee 
support and a cane for mobility.  He used morphine tablets as 
needed as well as rest and activity modifications as needed 
for pain.  The Veteran reported no episodes of dislocation or 
recurrent subluxation.  He reported no significant adverse 
effects on his normal occupational or recreational activities 
due to his knee disability.  

The examiner noted that October 2006 X-rays of the left knee 
indicated mild tricompartmental degenerative disease, mild 
chondrocalcinosis in the lateral compartment, and no acute 
bony process.  

Upon physical examination, flexion was to 90 degrees with 
pain.  Extension was full at 0 degrees.  There was no 
evidence of additional pain, fatigue, weakness, lack of 
endurance, or loss of coordination with repetitive movement.  
There was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement noted.  Gait was slow as the Veteran walked with a 
limp favoring the left leg.  Posture and balance were normal.  
The left knee was noted to be larger than the right knee due 
to arthritic changes.  There was mild tenderness on palpation 
of the lateral joint line.  There was no evidence of swelling 
or inflammation or effusion on palpation of the knee joints.  
There was no evidence of instability, locking, or loss of 
function.  The knee joints were stable anterior, posterior, 
and laterally.  McMurray's and Lachman's tests were negative.  
The examiner diagnosed moderate to severe degenerative joint 
disease of the left knee.

All results above, as well as the opinions of the May 2005 
and February 2008 VA examiners, provide evidence against this 
claim, clearly indicating that the higher criteria are not 
met for the left knee. 

The Board has taken serious consideration of the Veteran's 
complaints, however, his statements regarding the nature and 
extent of his disability are clearly outweighed by the post-
service medical evaluations, which clearly provide highly 
probative evidence against this claim.  The Board finds that 
these examination reports are of higher probative value 
regarding the true nature and extent of the disability at 
issue then the Veteran's contentions. 

The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 30 degrees for a 20 
percent evaluation, and limited to 15 percent for a 30 
percent evaluation.  Similarly, Diagnostic Code 5261 requires 
extension of the leg limited to 15 degrees for a 20 percent 
evaluation, and limited to 20 degrees for a 30 percent 
evaluation.  Applying either of these codes would not offer 
the Veteran greater evaluations than the 10 percent he 
currently holds for the left knee injury; therefore they are 
not being applied to this claim.

In summary, the schedular criteria for the next higher, 20 
percent, rating for a left knee disability are not met, and 
such rating is not warranted.  The facts and examinations 
cited above provide negative evidence against the Veteran's 
claim and show that his left knee does not meet the 
diagnostic criteria for a 20 percent evaluation.  Upon a 
complete review of the evidence of record, the Board finds no 
basis to award a disability rating greater than 10 percent 
for the Veteran's left knee injury.  38 C.F.R. § 4.7.  

The Board stresses to the Veteran that it does not doubt that 
the service-connected knee injury results in impairment which 
affects his daily activities.  However, it is not 
demonstrated that the criteria for higher ratings have been 
met at this time.  

Again, it is important for the Veteran to understand that 
without taking into consideration his pain, there would be no 
objective basis to have granted the current evaluation. 

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Codes 5257 and 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, and rated as a single 
disability under the Diagnostic Code for degenerative or 
hypertrophic arthritis.  Limitation of motion must be 
objectively confirmed by such findings as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).  However, based on the evidence cited above, a 
separate evaluation utilizing the VA General Counsel's 
Opinion in VAOPGCPREC 23-97 and the Court's rationale in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) is not 
warranted, or even if warranted, could not produce an 
increased evaluation.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's left knee 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

3.  Carpal tunnel syndrome of the right and left wrists

The Veteran's service-connected carpal tunnel syndrome of the 
right wrist and of the left wrist were each originally 
evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8515, for disability of the median 
nerve.  Under DC 8515, a 10 percent evaluation is warranted 
for incomplete paralysis of the median nerve and hand 
movements which is mild.  For the dominant hand, a 30 percent 
evaluation is warranted for moderate incomplete paralysis of 
the median nerve and hand movements.  For the non-dominant 
hand, a 20 percent evaluation is warranted for moderate 
incomplete paralysis of the median nerve and hand movements.  
The Veteran is right hand dominant.

As explained in DC 8715, "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with the 
median nerve.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.

In the March 2006 rating decision, the RO granted a 10 
percent disability rating for each wrist for carpal tunnel 
syndrome by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8515.  The Veteran contends that he is entitled to a 
higher initial disability evaluation for his service-
connected carpal tunnel syndrome of both the right and left 
wrists.

The Veteran was afforded a VA medical examination in May 
2005.  He reported tingling, numbness, and weakness in both 
hands upon awakening in the morning.  He stated that the 
sensations last approximately 30 minutes and resolve with 
moving his hands.  He reported occasionally dropping things.

Upon physical examination, sensation by light touch was 
intact, sensation by vibration was decreased in the hands, 
and sensation by pin was decreased in the entire hand and 
feet in a stocking/glove distribution.  The examiner noted 
positive Tinel's and Phalen's sign in both hands.  The 
examiner diagnosed bilateral carpal tunnel syndrome status 
post surgery of the right wrist and opined that this has been 
shown to be a complication of diabetes.

Based upon the results of the May 2005 VA examination, the RO 
granted service connection for carpal tunnel syndrome of both 
the right and left wrists at initial disability evaluations 
of 10 percent each, effective March 7, 2005, the date of 
claim.  

In February 2008, the Veteran was afforded a VA peripheral 
nerves examination.  He reported a constant dull ache in both 
wrists as well as numbness and tingling of the fingers of 
both hands.  He reported an increase in intensity of the 
symptoms with repetitive use of the hands and wrists or with 
lifting, twisting, and pulling movements.  Treatment included 
rest, activity modifications, and morphine tablets as needed.  
He did not require braces or supports.  The Veteran did not 
complain of a decreased ability to participate in his 
previous normal occupational, social, and recreational 
activities.  The examiner noted a history consistent with 
bilateral carpal tunnel syndrome with median nerve 
involvement.  There was no history or evidence of paralysis.  
The examiner noted that the Veteran gave a history consistent 
with neuritis and neuralgia of both hands.  

Upon physical examination, there was no evidence of muscle 
wasting, atrophy, involuntary movement or fasciculations 
involving the hands.  There was no swelling or inflammation.  
Palpation revealed bilateral wrist tenderness, with no 
nodules or masses.  Range of motion of both wrists was 
flexion 0 to 60 degrees, extension 0 to 60 degrees, radial 
deviation 0 to 20 degrees, and ulnar deviation 0 to 45 
degrees bilaterally.  Range of motion of the fingers was 0 to 
90 degrees flexion at the metacarpophalangeal joints, 0 to 
120 degrees flexion at the proximal interphalangeal joints, 
and 0 to 80 degrees flexion at the distal interphalangeal 
joints bilaterally.  Range of motion of the thumbs was 0 to 
50 degrees flexion of the metacarpophalangeal joints, 0 to 90 
degrees flexion at the distal interphalangeal joints, and 0 - 
70 degrees thumb palmar abduction bilaterally.  There was no 
evidence of pain on motion or of additional limitation by 
pain, fatigue, weakness, loss of coordination, or lack of 
endurance on repetition.  Tinel's sign was positive and 
Phalen's maneuver was positive.  Grip strength was 
symmetrical and of poor quality.  Romberg test was negative 
and proprioception remained normal, providing evidence 
against this claim. 

The examiner diagnosed bilateral carpal tunnel syndrome, with 
the etiology noted as median nerve entrapment.

All results above, as well as the opinions of the VA 
examiners, provide evidence against these claims, clearly 
indicating that the higher criteria are not met.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an initial 
disability rating higher than 10 percent each for carpal 
tunnel syndrome of the right and left wrists.  The disability 
is not manifested by moderate incomplete paralysis of the 
median nerves and hand movements such that a 20 percent 
rating is warranted under DC 8515 for the left wrist or such 
that a 30 percent rating is warranted for the right wrist.  
Instead, the medical evidence, including VA outpatient 
treatment records, shows continuing treatment for mild carpal 
tunnel syndrome as demonstrated by numbness and tingling 
without paralysis, atrophy, or muscle wasting, providing 
evidence against the claim that the problem is moderate 
instead of mild.   

The Board finds no other DC that could provide a basis to 
grant the Veteran's claim. 

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's evaluations 
for carpal tunnel syndrome of the right and left wrists 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  

Finally, the Board finds no reason to refer these claims to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against disability ratings 
greater than 10 percent for carpal tunnel syndrome of each 
wrist or the left knee.  38 C.F.R. § 4.3.

Duty to notify and assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2005, June 2006, and May 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO also provided assistance to the appellant 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


